IVIr. Justice Van Obsdel
delivered the opinion of the Court:
A statement of the facts set out in the bill is unnecessary, since the case must turn upon the right of plaintiffs to maintain this action in the face of the former decree. In that case, the question of defective parties was all that was determined in this court or the court below. There was no ádjudication of the issues. The law is well settled that a decree is to be considered with reference to the issues it was meant to decide. Graham v. Chamberlain, 3 Wall. 704, 18 L. ed. 247; Barnes v. Chicago, M. & St. P. R. Co. 122 U. S. 1, 30 L. ed. 1128, 7 Sup. Ct. Rep. 643; Reynolds v. Stockton, 140 U. S. 254, 35 L. ed. 464, 11 Sup. Ct. Rep. 773; Vicksburg v. Vicksburg Waterworks Co. 206 U. S. 496, 51 L. ed. 1155, 27 Sup. Ct. Pep. 762; Haskell v. Kansas Natural Gas Co. 224 U. S. 217, 56 L. ed. 738, 32 Sup. Ct. Rep. 442; Vicksburg v. Henson, 231 U. S. 259, 58 L. ed. —, 34 Sup. Ct. Rep. 95.
While it is true that the peace and repose of society demand that, where there has been an adjudication of the issues presented by the contending parties by a court of competent jurisdiction, it must be considered as conclusive so long as it remains undisturbed, it is equally important, where the plea of former adjudication is interposed, to determine whether, in fact, the issues presented in the pending case were actually considered and decided by the court: Peferúnce to the former case discloses *383that the only matter there adjudicated was the question of proper parties. To hold that this would forever foreclose a hearing upon the issues would be to perpetrate an injustice shocking to the conscience of a court of equity. No substantial foundation exists upon which to base a plea of former adjudication.
The plea of laches is likewise without support. It appears from the bill that appellant Green, in 1900, tendered full payment of the indebtedness, "which was refused by the holder, Mc-Intire, who, over the protest of Green, sold the property at an alleged irregular sale to satisfy the indebtedness secured by the trust; that ever since the sale, and up to the time of bringing this suit, Green, continuing in possession of the property, has attempted to secure a settlement with defendants, and has stood ready at all times to pay the full amount of the indebtedness secured by the deed of trust.
Mclntire, in whoso interest the property is alleged to have been puinhased, was one of the trustees named in the deed of trust. “Undoubtedly the doctrine is established, that a trustee cannot purchase or deal in the trust property for his own benefit or on his own behalf, directly or indirectly. Hut such a purchase is not absolutely void. It is only voidable', and as it may be confirmed by the parties interested, directly, so it may be by long acquiescence or the absence of an election to avoid the conveyance within a reasonable time after the facts come to the knowledge of the cestui que trust.” Hammond v. Hopkins, 143 U. S. 224, 251, 36 L. ed. 134, 145, 12 Sup. Ct. Rep. 418. According to the averments of the bill, there was no confirmation or acquiescence by Green, who protested at the sale and held possession thereafter, persisting in his efforts to secure an equitable adjustment. In equity, lapse of time is not so accurate a criterion for the determination of the question of laches as the facts and circumstances of the case. Nelson v. Worthington, 3 App. D. C. 503. We think defendants should be required to answer the bill.
The decree is reversed, with costs and cause remanded for further proceedings not inconsistent with this opinion.

Reversed.